Citation Nr: 0919372	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction as 
being secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

Service records show that the Veteran has qualifying service 
in the Republic of Vietnam; however, the Veteran's currently 
diagnosed erectile dysfunction is not a disease associated 
with herbicide exposure as enumerated under 38 C.F.R. 
§ 3.309(e).  In addition, the competent medical evidence of 
record does not show that the Veteran's current erectile 
dysfunction was caused by or aggravated by his service-
connected diabetes mellitus or that erectile dysfunction 
incurred in or was aggravated by military service. 


CONCLUSION OF LAW

Erectile dysfunction is not proximately due to or the result 
of the Veteran's service-connected diabetes mellitus and was 
not otherwise incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In August 2006 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for a disorder caused by a service-
connected condition and described the types of evidence that 
the Veteran should submit in support of his claim.  The RO 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claim.  The August 2006 VCAA notice letter 
also addressed the elements of degree of disability and 
effective date.  

The Board further notes that the Veteran was provided with a 
copy of the June 2007 rating decision and the March 2008 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a genitourinary examination in May 2007, 
obtained some of the Veteran's private medical records, and 
attempted to obtain the rest of the private medical records 
the Veteran identified.  The Veteran's service treatment 
records (STRs) are also of record.  

In his informal hearing presentation, the Veteran asserted 
through his representative that the VA examiner's opinion 
lacked adequate reasons and bases.  He claims that the VA's 
reliance on the compensation and pension examination was 
"misplaced" because the examiner noted that the Veteran was 
diagnosed with diabetes in 2001 when he was actually 
diagnosed in 2000.  Thus, the Veteran argues that the 
examiner relied on a set of facts in which the Veteran's 
erectile dysfunction predates his diabetes.  Furthermore, the 
Veteran asserts that the examiner needed to be more specific 
when describing his erectile dysfunction's duration as "at 
least several years."  Therefore, according to the Veteran, 
because the compensation and pension examiner's opinion 
contained a "glaring omission" and lacked sufficient 
detail, it should have been returned for clarification and 
re-evaluation.    

It is unfortunate that, despite its efforts, the RO was 
unable to obtain the Veteran's private medical records from 
Dr. M.K dated 1995 to present.  The RO sent requests to Dr. 
M.K. in May 2005, August 2006, and November 2006 but did not 
receive a response from the doctor.  Also in November 2006, 
the RO advised the Veteran that they have not received a 
response from Dr. M.K. and that it was his responsibility to 
obtain the missing records.  In his August 2007 notice of 
disagreement, the Veteran merely stated that he did not know 
why the doctor did not respond to the RO's requests for 
records.  The Board finds that the RO satisfied its duty to 
assist the Veteran by attempting to obtain his private 
medical records.  See 38 C.F.R. § 3.159 (2008).  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Analysis

The Veteran contends that he is entitled to service 
connection for erectile dysfunction as secondary to his 
service-connected diabetes mellitus.  In his notice of 
disagreement, the Veteran also claims that his erectile 
dysfunction developed due to exposure to herbicide agents 
(i.e., Agent Orange) during his service in the Republic of 
Vietnam.

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show (1) that he served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§  3.307(a)(6), 
3.309(e) (2008).  

The Veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and, therefore, he is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during service in the absence of affirmative evidence to the 
contrary.  The medical evidence of record additionally shows 
that the Veteran is currently diagnosed with erectile 
dysfunction.  Nevertheless, the Veteran is not entitled to 
presumptive service connection based on herbicide exposure 
because his currently diagnosed erectile dysfunction is not a 
disease enumerated under 38 C.F.R. § 3.309(e).  McCartt v. 
West, 12 Vet. App. 164, 168-169 (1999).

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6), he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct or secondary basis under 38 
C.F.R. § 3.303.  The United States Court of Appeals for the 
Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, the claimant may 
nevertheless establish direct service connection by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  Combee v. Brown, 34 F.3d 1039, 1042-1043 
(Fed. Cir. 1994).

The Veteran mainly contends that he is entitled to service 
connection for his erectile dysfunction as secondary to his 
service-connected diabetes.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Between the time the Veteran filed his claim and this appeal, 
the provisions of 38 C.F.R. § 3.310 were amended.  See 71 
Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
the comments to the regulation made clear that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which is the version that 
favors the claimant.
Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

In the present case, the medical evidence of record clearly 
shows that the Veteran currently suffers from erectile 
dysfunction.  A VA compensation and pension examination 
report dated in May 2007 includes such a diagnosis.  However, 
the record does not include competent medical evidence that 
shows that the Veteran's current erectile dysfunction is 
related to his service-connected diabetes.  In so finding, 
the Board recognizes that the May 2007 VA medical examiner 
concluded that the Veteran's erectile dysfunction was not 
"at all related to his diabetes."  Even though the examiner 
did not review the Veteran's claim file at the time he stated 
his opinion, he reviewed the claim file six days later and 
stated that it did not change his opinion.  

The Board finds that the Veteran's arguments that the VA 
medical examiner's opinion lacked adequate bases and reasons 
and sufficient detail are unpersuasive.  His first 
contention, that the examiner relied on a diagnosis date of 
2001, is flawed because there is no indication that the 
examiner relied solely on the one year difference between the 
date in his report and the actual diabetes diagnosis.  In 
fact, the 2001 diagnosis in that statement seems to be a 
typographical error considering that the record reflects the 
fact that the Veteran was diagnosed with diabetes in 2000.  
The examiner noted that a subsequent review of the claim file 
did not change his opinion.  Since a previous compensation 
and pension examination report and private medical records in 
the claim file indicate the diagnosis occurred in 2000, the 
examiner was presumably aware of this fact.  However, even if 
the examiner erred and considered that the Veteran was 
diagnosed with diabetes in 2001, there is no indication that 
the VA medical examiner relied on such a narrow distinction 
to form his opinion.  On the contrary, the examiner explained 
that his opinion "consider[ed] the short duration of [the 
Veteran's] disease, how well controlled it is, and the length 
of time the patient states that he has had difficulty with 
erections."  Moreover, the Veteran's contention that the 
examiner found no link between diabetes and erectile 
dysfunction because the erectile dysfunction predates the 
diabetes is unsubstantiated in that the examiner's opinion 
makes no reference or indication that either disease predates 
the other.  On the contrary, the evidence of record, which 
the VA medical examiner reviewed, indicates that the 
Veteran's diabetes predates his erectile dysfunction.  
Therefore, the Board is satisfied that the examiner was aware 
that the Veteran was diagnosed with diabetes in 2000 and 
finds that the examiner's opinion, based on several years of 
well-controlled diabetes, is supported by the facts of the 
record.  

The Veteran's second argument, that the VA medical examiner's 
opinion lacked sufficient detail, is also flawed.  The 
Veteran argues that the examiner needed to describe the 
Veteran's erectile dysfunction's length more specifically 
than "at least several years."  However, the examiner 
relied on the short duration of the Veteran's diabetes and 
how well controlled it is in addition to the length of time 
he has suffered from erectile dysfunction to find that the 
two diseases are not at all related.  Therefore, the Board 
also finds that the examiner's opinion does in fact contain 
sufficient detail.

That being said, the VA medical examiner's negative opinion 
is not the only competent medical opinion of record.  In 
September 2005, a VA endocrinologist stated: "The [V]eteran 
is morbidly obese.  He has hypogonadism secondary to the 
obesity.  If he develops erectile dysfunction, it is as 
likely as not that it is secondary to hypogonadism."  This 
statement both provides evidence that the Veteran did not 
have erectile dysfunction until after September 2005 and 
demonstrates that the Veteran's erectile dysfunction is as 
likely as not caused by a disease other than diabetes.  
Furthermore, since the compensation and pension examiner 
stated that a review of the claim file did not change his 
opinion, it appears that he was aware that the Veteran did 
not develop erectile dysfunction until late 2005 at the 
earliest and was diagnosed with diabetes in 2000.  The Board 
affords both negative medical opinions great probative value.      

The Veteran is not otherwise entitled to service connection 
for his erectile dysfunction on a direct or presumptive 
basis.  The evidence does not show that his current erectile 
dysfunction is related to active military service or that 
erectile dysfunction manifested to a compensable degree 
within one year of discharge.  Indeed, the earliest finding 
of erectile dysfunction appears within the last several 
years, decades after the Veteran left service in 1970.

The only two medical opinions of record clearly establish 
that it is not at least as likely as not that the Veteran's 
erectile dysfunction is caused by or aggravated by his 
service-connected diabetes.  Thus, without a competent 
medical opinion that his erectile dysfunction was caused by 
or aggravated by his service-connected diabetes or his 
military service, the Veteran cannot satisfy the elements of 
his claim.  

Based on the foregoing, the preponderance of the evidence 
weighs against the award of service connection for the 
Veteran's erectile dysfunction.  Therefore, service 
connection for the Veteran's erectile dysfunction is not 
warranted, and his appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


